PER CURIAM.
We affirm appellant’s probation revocation and sentence of fifteen years in prison.
There was competent, substantial evidence to support the trial court’s findings that appellant had violated his probation by (1) failing to file monthly reports with his probation supervisor and (2) committing a burglary. It is clear that appellant’s probation could and would have been revoked on the basis of these violations alone.
However, since appellant had been adjudged insolvent and there was no evidence concerning his ability to pay the costs of his supervision, it was improper for the trial court to find that he had violated his probation by failing to pay those costs, and that finding must be stricken. Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979).
*795Accordingly, the revocation of appellant’s probation is affirmed, but the cause is remanded with directions to strike from the revocation order the finding that appellant violated condition (11) of his probation.
BOARDMAN, A. C. J., and GRIMES and OTT, JJ., concur.